DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, line 1, the preamble of the claim claims that the method o is for making a reversible shapewear garment. However, the body of the claim that lists the method steps of the method does not include any steps that define the garment as being reversible. 
 Therefore, the claim is unclear and incomplete.   Claims 17-20  depend from claim 16 and the body of claims 17-20 also do not claim any method steps that define the method as making a reversible garment. 

However, the claims, as best understood have been examined on their merits. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 14 and 15  is/are rejected under 35 U.S.C. 102a2 as being anticipated by Coburn (US D731,744).
In claim 1 Coburn discloses a reversible shapewear garment since the preamble is claiming an intended use that the garment is wearable in a reversed  manner. The garment of Coburn discloses a first neckline on a first side of the     garment and that is configured to extend under a wearer’s breasts and a second neckline on a second side of the garment when reversed and that is configured to extend across or above a wearer’s breasts.  (See Coburn, figures 1 and 2 wherein the first side in figure 1 is worn under the wearer’s breasts and wherein the    opposite side of the garment, when reversed would be worn above the wearer’s breasts or over the wearer’s breasts as claimed.  The garment is shapewear since it follows the shape of the wearer as seen in figures 1nad 2. No specific “Shapewear” structure has been claimed. 
In claim 2 the top edge of the first neckline extends toward a vertical centerline of the first side of the garment at a first point and the top edge of the garment reverse side of the second neckline extends 
  The   garment of Coburn is a shirt or camisole  or tank top as claimed in claim 14 as seen in figures 1 and 2 of Coburn. The garment of Coburn ca n be considered a slip. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 16-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
None of the cited references, alone or in combination, disclose the  first and second  sides that comprise the upper and lower regions including the first, second and third panels located and as connected as claimed  and   at least partially define the first neckline and second neckline as claimed in claim 3.  Claims 4-13 depend from claim 3 and are therefore also including allowable subject matter as discussed above. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732